MEMORANDUM **
Tony Nixon appeals his bench-trial conviction and 18-month sentence for one count of conspiracy to transport illegal aliens for the purpose of financial gain, in violation of 8 U.S.C. § 1324(a)(l)(A)(v)(I), (a)(l)(A)(ii), and (a)(1)(B)®, and two counts of transportation of illegal aliens for profit, in violation of 8 U.S.C. § 1324(a)(l)(A)(ii) and (a)(1)(B)®. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Nixon contends that he received ineffective assistance of counsel at trial. He has not shown that his counsel was constitutionally ineffective. See Strickland v. Washington, 466 U.S. 668, 694, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984) (to establish that counsel was constitutionally ineffective, defendant must show that counsel performed deficiently and that “there is a reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding would have been different”).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.